                                                                                                                                                 tt,1
                                                                                                                                                         FILE~
                                                                                                                                                        CLERl(I!    2
                                                                                                                                       U.S. ;;.,JSTR1cr C 115 f,bE
                                                                                                                                       "A:                   OURT E.O.N. y_
                                                                  U,.;J.J Sl.i.J 2iJl,;J C....1
                                                         EASTERN DISTRICT OF NEW YORK
                                                                                                                                                  ~1J12020               *
                                                                                                                                      LONG l3L-~ND
     UNITED STATES OF AMERICA                                                                    ORDERSETIING CONDITIONS                                       OFFICE
                                                                                                 OF RELEASE AND BOND
                            V.
                                                                                                Case No.: t '( - C::... e.-6 8 '2...         (.. I:) R\-\)
                   C!1Ji;l}f'5u
                      Defendant
                                                                         RELEASE ORDER

           It is hereby ORDERED thll the abote-named defcadanl be rclcascd IS follows, subject ta the Staaunl CoadlliGIIS ofBoDd GD the reverse and:
           [ ) Upon Pcnaaal RccogDlzallU Doud on hislber ·promise to oppcar at all scheduled ~ings u rcqwrcd, or
           ( ) Upon Umccured 8oad cxecu1ed by defendant in the om01111t of$._ _ _ _ _ _ _ _ __. or
           ('-f'(,pon Secured Appc1raace Bond IS provided bcrcin.
                                                                MdttfRPII Ct@dltioy or RdSJK
Upon finding lhat rcl;asc wider the standard wndilions detailed on the mcrsc will not by lhcrnsdvcs reasonably ISSW'C the appcanncc of tho defendant and the
saf'!}' of other persons and the wmmunity, IT IS FURTHER ORDERED that the dcf'cndanl is subject IO the foUowing additional conditions of release: f\
(..,f I. The defendant ml&Sl remain in and may not leave the following areas without Court pcnnissicm: ~ '.F,Mtffn <t>i'sn:,):..\-o \-
              N             ot--lc_
14.        The defendant shall avoid all contact and not :associate with any of the foUowins persons or entities: C-.n-""'-\- .c:.
                     &i-S.          A_     V ~                        ~          ~           l.,               • C!.               \_.
                                                                                                                                                        ~
                                                                                                                                                              k_   n>.
I ) J.     TheclefendantsballavoidandnotgocoanyofthefoUowinglocations:\..~,s
                               . " O \ , , l ~ ~'° "'~~..,\.-..--~~~ h
           -------------------""""-   ~

( ~ The defendant shall surrender any and all passports to the U.S. Pretrial Services A1encyby
                                                                                               \Iv~      ~4-~            ~~~ p"'-.L'•C\)


                                                                                                               \JG/ U'l.l>
                                                                                                                and shall not apply for any other
( ~ Defendant is placed under the express supervision of lbe Pretrial Services Agency, subjed co the Special Conditions on the reverse, if applicable. and
    ( ) is subject to random visits by a Pretrial Services officer at defendant's hozne and/or place of work;
                                                                                                                                                            ~


                                                                                                                                                              p.
    ( ) must repon to lhal agency ( ) in person._ _ _ times sier _ _ _ _ and/or ( ) by ~~----~times p ...,...-........---.;
    ( ~subject to home delen ion wit electronic monilori g willl the foll ·ng conditions:                      IV)t'(lj f Jl4 0ff' lAtifM(Y1t5  t

           ( Jmust undt.rgo ( random drug testin& ( ) evaluation and/or [ )treatment. for [ ) subs111110e abuse [ JalcohoJism: [ ) mental healch problems.
           ( ) must pay the cos1 or treatment andfor electronic moniloring by wilb personal funds Uldlor insurance.
I   J6.    OthcrCOlldilions:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                          .APPEARANCE BOND
            The undersisned defendant and sureties joinlly and sevenlly acknowlectae that I/we and my/our personal represell(alives, jointly and severally. are bound
            to pay 10 Ille United Stales of Amerig the :;wn ofS $ I C> 0 • • 0 00 · l)c, .
            The undasigned agree(s) thal this obligation is secured with his/her/lheir interest in the following ptoperty ("CoUateral") which he/she/they represent
            iSla,yi'ee and clear of liens except as otherwise indicated:
            ["'fpsb deposited in the R ~ of lbe Cowt the sum ors "l.oo I oc,q • Ou                            ;          _.
            ("1""premises located at: - - ~~                                              ~Wiled by                                    ,,....
            ( ~ e also agree to aecute a confession or judgm&.it in form &ppo\.ed lly tbc U.S. Attorney which sball be duly filed
. /JA
                 with the proper local and state authorities on or before    I hH./z.02c
          , [ I OlbcrConditions;._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                            ~



- - -- -- - - - - - - - - - Address:                              ----=,_.aa·-:c-,--'•--,..-•. . . .
                                                  ---=-=-"',,,,,_«___........M. .                               -a.,-,-----"#.-.,. .......,,-~
             $urcty
                            Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                            Sumy
         ne Court bas advised the defendant or the conditions or release per 18:31◄2(b)(1) and (b)(l). This bond is con-
ditioned upon the appearance of the defendant and is subject to the Standard Conditions or Bond set forth on the reverse. If lhe
defendant fails to appear as ordered or notified. or any other condition of this bond is not met, this bond shall be due forthwith.
         I acknowledge that I am the defendant in this case and that 1 am aware of            itions of release l promise to obey all
conditions of release, to appear as directed, and to surrender for service of any t                    • ~~!!Jiw::..w..~e pen1ties
and sanctions set forth on tbe rewerse orcjjhis   form.~                /4
Release of the Defendanl is hcrd>y ordeml on /                    3/,;J-(} .                    I99            Isl Arlene R Lindsay

            Distribution:        White-Original      C       • Courtroom Deputy              Pink • Prclriil Services     Goldenrod • Dcf'cndant
                                                                                                                               Page2of2



                                                     Standard Conditions of Release

          In all cases. IT IS ORD_ERED that the release of the defendant is subject to the folJowing conditions:
     I.   Defendant shall · ediately advise the coW1, defense counsel. and the 0.S. Attorney in writing of any change in address .
          and/or telephone •wnber.
     2.   Defendant shalJ a pear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
     3.   Defendant shall n t commit any federal, state, or local crime.


          The conditions o       · bond are that the defendant named on the obverse is to appear before the CoW1 and at such other
places as the defendant m                   to
                                be required appear, in accordance with any and all orders and directions relating to the_defendant's
appearance in this case. in    uding appearance for violation of a condition of defendant's release as may be ordered or notified by this
coW1 or any other United         tes District CoW1 to which the defendant may be held to answer or the cause transferred.. The defendant
is to abide by any judgm        entered in such matter by surrendering to serve any sentence imposed and obeying any order or direction
in coMection with suchj        gment.                                    ·
          It is agreed and     derstood that this is a continuing bond (including any proceeding on appeal or review) which shall
continue until such time as      e undersigned are exonerated.
          If the defendant a   pearHs ordered or notified and otherwise obeys and performs the preceding conditions of this bond,
then this bond is to be voi     but if the defendant fails to obey or perfonn any of these conditions, payment of the amount of this bond
shall be due forthwith. •Fo    eiture of this bond for any breach ofits conditions may be declared by any United States District Co~
having cognizance of the·       titled matter on the obverse at the time of such breach and if the bond is forfeited and if the forfeiture is
not set aside or remitted, j    gment may be entered upori motion in such United States District CoW1 against each debtor jointly and
severally for the amount a      ve stated, together with interest ~d costs, and execution may be issued and payment secured as
provided by the Federal R      es of Criminal Procedure and any other laws of the United States.

                                                   Special Conditions of Release

          J• If defendant i     subject to home detention, defendant may not leave his/her residence without the approyal of the
             Pretrial.Servi    . Agency,: except.for coW1 appearances and visits with defense counsel in this pending criminal;
             case and for       edical emergencies. In all.instances, ~~er,, the defendant must notify the Pretrial Services
             Agencyofhi        or her departure from the residence.
          2. If the defen          fails to report as required to the Pretrial Services Agency or to appear for any specified
                                  uation, defendant may be subject to such random visits at his/her residnece or work by a
                                  Officer as may be necessacy to verify his/her residence or place of employment in order to
                                 ce with the order of release.

                                                           Advice of Penalties

         If defendant viola any of the preceding conditions of release, a wammt will issue for his/her arrest and the tenns and
                                                                                            in
conditions ofany further re ease will be reconsidered,; Such reconsideration can result a revocation of release, an order of
detention, the forfeiture of y previously posted bail, and a prosec.ution for contempt, the latter of which could result in a term of
imprisonment and/or a fine In addition, if the defendant fails to appear as required, he/she could be prosecuted for failing to
appear and, if found guilty, be subject to imprisonment for up to ten years and/or fined up to $250,000 depending upon the offense
charged.                       · '        ·                     ·           ·
         The commission o any offense while on pretrial release may result in an additional sentence upon conviction for such
offense ofup to ten years, pending on the offense. Defendant is advised that it is a criminal offense to intimidate or attempt to
intimidate a witness, juror, r officer of the court, or to obstruct a criminal investigation, or to tamper with a witness, victim, or
informant, or to retaliate ag · t a witness, victim, or infonnant, or to threaten or to attempt to do so. These offenses are
punishable by up to ten y      of imprisonment and a $250,000 fine. The tenn(s) of imprisonment imposed for any of the foregoing
offenses shall be consecuti to the sentence of imprisonment for any other offense and must be imposed in addition to the
sentence received for the o ense itself.                        ·


Rev. June"! 998
                                                                                            *U.8, 6/i~:4,A/i   o
                                                                                                      1c-, co8~,:;°lc~
                                                                                                      JAN O6                 'f?r c.o.N, r
                                                                                        LoNi                            202{]
                ADDITIONAL SURETIES TO THE ORDER SETTINGG 'SU.No ....
                                                                0
                                                                        *
                    CONDITIONS OF RELEASE AND BOND                rf:tc~


         USA -v-   JA~ Ct\cAsso                    Case No.: l q CQ.. ~82Q>J2-H)


<   '----7-·_ __,,,,__
                    , .....    , , _ _ _ Address: _ _ _ _ _ _ _
                        , .--•.......                                                -,-==:____
                               Surety


    I"
                   __..,. .                  Addres~
     /                         ~ 1   rrety


         I                                    Address:
                               ~nrety


         _   ) _._.__________
                _ -·-          Address: ----,~l~"..L..                        1   ..t..::=C....,:......Jl~"·~':--

                        ~urety


         . . . . . . --=----------w..------ Address: _____________._. . . ; . ___




                                                                                                I\




                                                                                                         - .            (/




                                                                      /() 1
                                                       /s/Arlene R. Lindsay

                                                                                                                    I
